Bartlett, J.
The object of the act of July 9, 1862, was to enlable towns vto «encourage voluntary enlistments, and not to confer upon them the power of rewarding those who had enlisted. Laws 1862, ch. 2580, sec. 3; Crowell v. Hopkinton, 45 N. H. 9; Fowler v. Dan *411vers, 8 Allen. 80. Aside from the statute the town had no power to raise or appropriate money for such purposes. Gove v. Epping, 41 N. H. 545; Stetson v. Kempton, 13 Mass. 280.
As the plaintiff had already enlisted and been mustered into the service of the United States when the vote of the town was passed, and there is no evidence that the enlistment of the plaintiff was procured, or encouraged by any promise made by Wiggin or any expectation on the part of the plaintiff of bounty from Stratham, for his conversation with Wiggin was subsequent to his enlistment, the town or its officers could not legally appropriate money under that vote to the payment of a bounty to him, and as the town had no such authority under the law, the action of Wiggin, one of the selectmen, could not bind it to the payment of the §500 to the plaintiff who had already enlisted. The action of the voters of the town, at the "informal meeting,” could not, of itself, impose any legal obligation upon the town. In- this view of the case, the fact that the quotas were not assigned, and that the plaintiff was not counted upon the quota of the town until after the vote was passed,* becomes immaterial, for the statute does not authorize the payment of a bounty to one already enlisted, merely to procure his transfer from the quota of one town to the quota .of another.
There must be

Judgment for the defendant.